BaTTEE, J. This action was brought by Alonzo Jeffries and his wife against Fannie Cohn to recover “damages caused by her refusal to deliver possession of premises leased by her to them for one year, beginning September 1, 1907; or for damages caused by her breach of contract to lease certain premises for one year, beginning September 1, 1907.” The defendant denied the lease and agreement to lease. The jury in the case returned a verdict for $300, in favor of the plaintiffs, and the court rendered judgment accordingly; and the defendant appealed. Appellant contends that no contract for a lease, or agreement to lease, was ever entered into by the appellant and appellees. On the 14th day of August, 1907, after negotiation, appellant inclosed to appellees a lease, which was a printed form filled out, with the parts of the printed form intended for a guaranty of the performance of the lease for third parties to sign as guarantors stricken out. With the lease was a letter of same date as follows: “New York, Aug. 14, 1907- “Mrs. A. Jeffries, “Columbia, Mo. “I enclose you lease to be signed by you in accordance with the terms of my letter of some time ago, which terms you agreed upon. Please return same signed, and I will send you a copy with my signature attached. Hoping this will be satisfactory, am “Yours truly, “Bannie Cohn.” Appellees signed the lease as it was sent to them and returned it to appellant. On the 22d of August, 1907, appellant returned'the lease to appellees, with the following letter: “New York City, August 22, ’07. “Mrs. A. A. Jeffries, “Columbia, Mo. “Dear Madam: “I regret very much to have to tell you that this week an offer came to me for the sale of my residence on 6th street in Port Smith, and their offer I have accepted. And so the house I intended to rent you is after all sold. I am very sorry indeed to have kept you so long under expectations, although I assure it was my only intention all along to rent you the house. But the sale was entirely a matter of business interest, and if you had been in my place you would have done as I did with the house. “Sincerely yours, “Mrs. Fannie Cohn, “348 West End Ave., New York City. “I enclose you lease returned.” The signing of the lease and return of it by appellees to appellant constituted a contract. But appellant says that it was understood that the lease on part of appellees was to be guaranteed before it became binding. But this is disproved by the striking out of the printed form' that part intended as a guaranty, and the request of appellant that appellees sign it, and the promise of appellant to send to appellees a copy with her signature attached. She returned the lease as signed, not because appellees had failed to execute it in the manner agreed or desired, but because she had sold the premises, saying, “I am very sorry indeed to have kept you so long under expectations, although I assure it was my only intention all along to rent you the house. But the sale was entirely a matter of business interest, and if you had been in my place you would have done as I did with the house.” The undisputed evidence sustains the contract sued upon. We have noticed the objections of appellant to the instructions, but we do not see that they, if true, could have been prejudicial. Judgment affirmed.